DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/941050, filed on 07/03/2016.

Response to Amendment
Claims 1-7 were previously pending and subject to a non-final action filed 12/10/2021. In the response filed 03/10/2022, claim 1 was amended, claims 8-9 newly added claim. Therefore, claims 1-9 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments, see page 7, filed 03/10/2022, with respect to claims 1-7 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claims 1-7 has been withdrawn.

Applicant's arguments, see pages 8-10, filed 03/10/2022, with respect to claims 1-7 under 35 U.S.C. 103 have been fully considered but they are not persuasive for the following reasons below.
Applicant’s argument (i): Applicant respectfully submits that the cited references, taken individually or in combination, fail to disclose or suggest that, Mori and Ishii do not disclose or suggest "when the files are displayed, display a document corresponding to a file in response to a user's operation to select the file; and output a third image corresponding to an annotation which is appended onto the displayed document in advance by an operation of a user, the annotation being obtained based on the attribute values included in the attribute information of the file" as claimed. Ishii discloses a project management system displaying a top screen (alleged object list screen) for a project as shown in FIG. 10 reproduce in arguments, that a user may select the inspection list (alleged object) by selecting button 798 to view an inspection-list screen. FIG. 10 shows a flag and the phrase "1 ITEM NOT READ" (alleged second image) in association with the inspection list image. Paragraph [0355] of Ishii discloses that the status of a file may be changed from "not read" to "already read" when a user views the file.
Examiner Response (i): The examiner respectfully disagrees because Ishii teaches: when the files are displayed, display a document corresponding to a file in response to a user's operation to select the file; (Ishii − [0371] In the example shown in FIG. 34, the first file name in the originator table 1725 is Guidance.txt, which is the name of a file data opened on 2001/09/13 at 11:35 as indicated by the reception date and time. An inspection approval circulation comment update mark 1726 shown on the approval-circulation comment column of the reception table 1724 is a mark allowing the approval-circulation comment to be referenced and/or edited. [0631] when an inspection approval circulation comment update mark 1726 is selected, screen Fig. 31 is displayed. Fig. 31 is the displayed document corresponding to Guidance.txt file.)
and output a third image corresponding to an annotation which is appended onto the displayed document in advance by an operation of a user, the annotation being obtained based on the attribute values included in the attribute information of the file. (Ishii − [0341] As described above, the previous-circulation-comment portion 1971 is a table showing a history of approval-circulation comments. However, the scope of the present invention is not limited to this embodiment. For example, the previous-circulation-comment portion 1971 can also be used for showing an approval-circulation comment written by the immediately preceding target the terminal 2352 on the circulation route. Circulation-comment portion 1971 is the third image corresponding to annotation (comments).)
Ishii teaches a user selected the approval circulation comment update mark 1726, that displays a document in Fig. 31. The document displayed in Fig. 31 display comments (annotations) corresponding to previous circulation-comment in element 1971 from a previous user in circulation of the document Guidance.txt. The comments in the 1971 portion is the third image output on the document displayed in Fig. 31.
Applicant’s argument (ii): In rejecting claims 5 and 6, the Office Action (pages 8-10) asserts that the approval condition corresponds to the claimed "attribute value" and that paragraphs [0076]-[0077] of Nishikawa teach refraining from updating the value in response to the object list screen being displayed greater than the predetermined time after the attribute value is changed. Applicant respectfully disagrees. Paragraphs [0076]-[0077] of Nishikawa describe a process by which the approval condition of Nishikawa is updated as approvals are received at steps along the circulation route. However, they do not disclose or suggest refraining from updating the approval condition after the value is changed. Nishikawa actually discloses the opposite, namely, that the approval condition value is updated each time an approval is received (e.g., from "1/3" to "2/3"). Nishikawa is also silent regarding any taken (or not taken) a predetermined time after the approval condition value is changed. Thus, the cited references do not disclose or suggest "the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than a predetermined time after the attribute value of the at least one of the attribute information is changed" as claimed.
Examiner Response (ii): The examiner respectfully disagrees because Nishikawa teaches: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than a predetermined time after the attribute value of the at least one of the attribute information is changed. (Nishikawa – [0076-0077] Accordingly, when the last circulation destination located at the last of a certain circulation route approved a document, the numerical value showing the approval condition is "1," because the denominator and the numerator for the approval condition are equal. Fig. 7 when all the circulation is completed. The value does not change until all reviewers have approved the set of documents (“1” representing completion).)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US PGPUB: 20010013044; Filed Date: Mar. 20, 2001, hereinafter “Mori”) in view of Ishii et al. (US PGPUB. No. 20030220838; Filed Date: Jan. 03, 2008 hereinafter “Ishii”).
Regarding independents claim 1, Mori teaching: An information processing apparatus comprising a processor configured to: 
store a plurality of files, wherein each file from among the plurality of files comprises attribute information associated with the file; (Mori – [0024] Digitized documents to be circulated and transactions are stored in a condition that they are correlated with each other, so that when a digitized document is transferred, the circulation history of a transaction concerned with the digitized document can be accessed. Circulation History of the document is attribute information.)
store information on an object which is correlated with the files; (Mori – [0057-0058] Storage Unit 330 contain “block” of data (objects) that are stored on the server 211. [0068] The transaction log object block 560 which is characteristic of the present invention has transaction log objects in which the circulation history of all digitized documents contained in the transactions, that is, the circulation history of all digitized document objects managed by the transaction folders is stored.)
display a first image representing the object on an object list screen; (Mori – [0159] Fig. 23 Display the transaction folder name (Research Material Order Transaction 0705) as element 2312 in Fig. 23.)
Mori teaches displaying the files in object list screen but does not explicitly teach in response to a user's operation to select the object on the object list screen; 
However, Ishii teaches: display the files in response to a user's operation to select the object on the object list screen; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10. [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. )
on the object list screen, display a second image that represents a value in association with the first image, the value being obtained based on attribute values included in the attribute information of the files; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10.  [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. [0353] Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data. The status displaying “not read” and icon flag for the file “guidance.txt”.)
in response to an attribute value of at least one of the attribute information of the files being changed by the user, and in response to the object list screen being displayed after the attribute value of the at least one of the attribute information is changed, update the value represented by the second image to reflect the changed attribute value of the attribute information, (Ishii − [0355] As the user of this particular terminal 2352 selects and references this file data, which this particular terminal 2352 is requested to inspect, the status is changed from `Not read` to `Already read.` It is to be noted, however, that the scope of the present invention is not limited to this embodiment.)
when the files are displayed, display a document corresponding to a file in response to a user's operation to select the file; (Ishii − [0371] In the example shown in FIG. 34, the first file name in the originator table 1725 is Guidance.txt, which is the name of a file data opened on 2001/09/13 at 11:35 as indicated by the reception date and time. An inspection approval circulation comment update mark 1726 shown on the approval-circulation comment column of the reception table 1724 is a mark allowing the approval-circulation comment to be referenced and/or edited. [0631] when an inspection approval circulation comment update mark 1726 is selected, screen Fig. 31 is displayed. Fig. 31 is the displayed document corresponding to Guidance.txt file.)
and output a third image corresponding to an annotation which is appended onto the displayed document in advance by an operation of a user, the annotation being obtained based on the attribute values included in the attribute information of the file. (Ishii − [0341] As described above, the previous-circulation-comment portion 1971 is a table showing a history of approval-circulation comments. However, the scope of the present invention is not limited to this embodiment. For example, the previous-circulation-comment portion 1971 can also be used for showing an approval-circulation comment written by the immediately preceding target the terminal 2352 on the circulation route. Circulation-comment portion 1971 is the third image corresponding to annotation (comments).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding dependent claim 2, Mori teaches: wherein the second image comprises a character string. (Mori – Fig. 21, [0161] Displayed on the display area operation status of digitized document.)
Regarding dependent claim 3, Mori does not explicitly teach: wherein the second image comprises an icon.
However, Ishii teaches: wherein the second image comprises an icon. (Ishii − [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data. The status displaying “not read” and icon flag for the file “guidance.txt”.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding dependent claim 4, Mori teaches: wherein the processor is further configured to update the value in response to the object list screen being displayed a predetermined time or less after the attribute value of the at least one of the attribute information is changed. (Mori − After the edition, the circulation object is updated by overwriting the edited copy on the circulation object stored in the circulation object block 333 of the server 211 through the network system 218.)
Regarding dependent claim 7, Mori does not explicitly teach: teaches: wherein the processor is further configured to display, in response to the user selecting the second image, a list of files comprising at least one of the stored files correlated with the object.
However, Ishii teaches: wherein the processor is further configured to display, in response to the user selecting the second image, a list of files comprising at least one of the stored files correlated with the object. (Ishii − [0231] [0351-0353] Fig 10 displaying the second image status “flag, 1 item not read”. When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10.  [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. [0353] Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding independents claim 8, Mori teaching: An information processing method comprising: 
storing a plurality of files, wherein each file from among the plurality of files comprises attribute information associated with the file; (Mori – [0024] Digitized documents to be circulated and transactions are stored in a condition that they are correlated with each other, so that when a digitized document is transferred, the circulation history of a transaction concerned with the digitized document can be accessed. Circulation History of the document is attribute information.)
storing information on an object which is correlated with the files; (Mori – [0057-0058] Storage Unit 330 contain “block” of data (objects) that are stored on the server 211. [0068] The transaction log object block 560 which is characteristic of the present invention has transaction log objects in which the circulation history of all digitized documents contained in the transactions, that is, the circulation history of all digitized document objects managed by the transaction folders is stored.)
displaying a first image representing the object on an object list screen; (Mori – [0159] Fig. 23 Display the transaction folder name (Research Material Order Transaction 0705) as element 2312 in Fig. 23.)
Mori teaches displaying the files in object list screen but does not explicitly teach in response to a user's operation to select the object on the object list screen; 
However, Ishii teaches: displaying the files in response to a user's operation to select the object on the object list screen; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10. [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. )
on the object list screen, displaying a second image that represents a value in association with the first image, the value being obtained based on attribute values included in the attribute information of the files; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10.  [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. [0353] Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data. The status displaying “not read” and icon flag for the file “guidance.txt”.)
in response to an attribute value of at least one of the attribute information of the files being changed by the user, and in response to the object list screen being displayed after the attribute value of the at least one of the attribute information is changed, updating the value represented by the second image to reflect the changed attribute value of the attribute information; (Ishii − [0355] As the user of this particular terminal 2352 selects and references this file data, which this particular terminal 2352 is requested to inspect, the status is changed from `Not read` to `Already read.` It is to be noted, however, that the scope of the present invention is not limited to this embodiment.)
and when the files are displayed, displaying a document corresponding to a file in response to a user's operation to select the file; (Ishii − [0371] In the example shown in FIG. 34, the first file name in the originator table 1725 is Guidance.txt, which is the name of a file data opened on 2001/09/13 at 11:35 as indicated by the reception date and time. An inspection approval circulation comment update mark 1726 shown on the approval-circulation comment column of the reception table 1724 is a mark allowing the approval-circulation comment to be referenced and/or edited. [0631] when an inspection approval circulation comment update mark 1726 is selected, screen Fig. 31 is displayed. Fig. 31 is the displayed document corresponding to Guidance.txt file.)
and outputting a third image corresponding to an annotation which is appended onto the displayed document in advance by an operation of a user, the annotation being obtained based on the attribute values included in the attribute information of the file. (Ishii − [0341] As described above, the previous-circulation-comment portion 1971 is a table showing a history of approval-circulation comments. However, the scope of the present invention is not limited to this embodiment. For example, the previous-circulation-comment portion 1971 can also be used for showing an approval-circulation comment written by the immediately preceding target the terminal 2352 on the circulation route. Circulation-comment portion 1971 is the third image corresponding to annotation (comments).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding independents claim 9, Mori teaching: A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: 
storing a plurality of files, wherein each file from among the plurality of files comprises attribute information associated with the file; (Mori – [0024] Digitized documents to be circulated and transactions are stored in a condition that they are correlated with each other, so that when a digitized document is transferred, the circulation history of a transaction concerned with the digitized document can be accessed. Circulation History of the document is attribute information.)
storing information on an object which is correlated with the files; (Mori – [0057-0058] Storage Unit 330 contain “block” of data (objects) that are stored on the server 211. [0068] The transaction log object block 560 which is characteristic of the present invention has transaction log objects in which the circulation history of all digitized documents contained in the transactions, that is, the circulation history of all digitized document objects managed by the transaction folders is stored.)
displaying a first image representing the object on an object list screen; (Mori – [0159] Fig. 23 Display the transaction folder name (Research Material Order Transaction 0705) as element 2312 in Fig. 23.)
Mori teaches displaying the files in object list screen but does not explicitly teach in response to a user's operation to select the object on the object list screen; 
However, Ishii teaches: displaying the files in response to a user's operation to select the object on the object list screen; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10. [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. )
on the object list screen, displaying a second image that represents a value in association with the first image, the value being obtained based on attribute values included in the attribute information of the files; (Ishii − [0231] The inspection display portion 783 and the approval-circulation display unit 784 display information such as the existence of a request for respectively an inspection item and an approval circulation, which are destined for the terminal 2352 (Fig. 10). When the user selects the button 798, an inspection-list screen is displayed, allowing the user to verify the contents of the inspection items (e.g. list of files). [0351] By referring to FIG. 33, the following description explains an inspection-list screen linked to the project-top screen shown in FIG. 10.  [0352] The reception table 1720 is the list of received files to be inspected by the particular terminal 2352. [0353] Each row of the reception table 1720 includes a status. The status indicates whether or not this particular terminal 2352 has inspected the received file data. The status displaying “not read” and icon flag for the file “guidance.txt”.)
in response to an attribute value of at least one of the attribute information of the files being changed by the user, and in response to the object list screen being displayed after the attribute value of the at least one of the attribute information is changed, updating the value represented by the second image to reflect the changed attribute value of the attribute information; (Ishii − [0355] As the user of this particular terminal 2352 selects and references this file data, which this particular terminal 2352 is requested to inspect, the status is changed from `Not read` to `Already read.` It is to be noted, however, that the scope of the present invention is not limited to this embodiment.)
and when the files are displayed, displaying a document corresponding to a file in response to a user's operation to select the file; (Ishii − [0371] In the example shown in FIG. 34, the first file name in the originator table 1725 is Guidance.txt, which is the name of a file data opened on 2001/09/13 at 11:35 as indicated by the reception date and time. An inspection approval circulation comment update mark 1726 shown on the approval-circulation comment column of the reception table 1724 is a mark allowing the approval-circulation comment to be referenced and/or edited. [0631] when an inspection approval circulation comment update mark 1726 is selected, screen Fig. 31 is displayed. Fig. 31 is the displayed document corresponding to Guidance.txt file.)
and outputting a third image corresponding to an annotation which is appended onto the displayed document in advance by an operation of a user, the annotation being obtained based on the attribute values included in the attribute information of the file. (Ishii − [0341] As described above, the previous-circulation-comment portion 1971 is a table showing a history of approval-circulation comments. However, the scope of the present invention is not limited to this embodiment. For example, the previous-circulation-comment portion 1971 can also be used for showing an approval-circulation comment written by the immediately preceding target the terminal 2352 on the circulation route. Circulation-comment portion 1971 is the third image corresponding to annotation (comments).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Ishii provides Mori with a user interface for displaying a file tree of attributes. The motivation for modifying the display of Mori with a file tree attributes of files would improve tracking of status for files required to be completed by multiple user of a project within an organization.

Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Ishii as applied to claim 1-4 and 7-9 above, and further in view of Nishikawa et al. (US PGPUB: 20070288293, Filed Date: Aug. 7, 2007, hereinafter Nishikawa).
Regarding dependent claim 5, Mori does not explicitly teach: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than a predetermined time after the attribute value of the at least one of the attribute information is changed.
However, Nishikawa teaches: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than a predetermined time after the attribute value of the at least one of the attribute information is changed. (Nishikawa – [0076-0077] Accordingly, when the last circulation destination located at the last of a certain circulation route approved a document, the numerical value showing the approval condition is "1," because the denominator and the numerator for the approval condition are equal. Fig. 7 when all the circulation is completed. The value does not change until all reviewers have approved the set of documents (“1” representing completion).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Nishikawa provides Mori and Ishii with a completion status for a set of documents. The motivation for modifying the display of Mori and Ishii with a completion status of all files would improve tracking of status for files required to be completed by multiple user of a project within an organization.
Regarding dependent claim 6, Mori does not explicitly teach: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than the predetermined time after the attribute value of the at least one of the attribute information is change
However, Nishikawa teaches: wherein the processor is further configured to refrain from updating the value in response to the object list screen being displayed greater than the predetermined time after the attribute value of the at least one of the attribute information is changed. (Nishikawa – [0076-0077] Accordingly, when the last circulation destination located at the last of a certain circulation route approved a document, the numerical value showing the approval condition is "1," because the denominator and the numerator for the approval condition are equal. Fig. 7 when all the circulation is completed. The value does not change until all reviewers have approved the set of documents (“1” representing completion).)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Mori and Ishii as both inventions relate to document management system and displaying history of documents. Adding the teaching of Nishikawa provides Mori and Ishii with a completion status for a set of documents. The motivation for modifying the display of Mori and Ishii with a completion status of all files would improve tracking of status for files required to be completed by multiple user of a project within an organization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177